United States Court of Appeals
                     For the First Circuit


No. 21-1055

                       DR. LYLE E. CRAKER,

                           Petitioner,

                               v.

 UNITED STATES DRUG ENFORCEMENT ADMINISTRATION; ANNE MILGRAM, in
 her official capacity as Administrator of the Drug Enforcement
                         Administration,

                          Respondents.



No. 21-1323

                 SCOTTSDALE RESEARCH INSTITUTE,

                           Petitioner,

                               v.

 UNITED STATES DRUG ENFORCEMENT ADMINISTRATION; ANNE MILGRAM, in
 her official capacity as Administrator of the Drug Enforcement
      Administration; MERRICK B. GARLAND, Attorney General,

                          Respondents.


                          ERRATA SHEET

     The opinion of this Court issued on August 9, 2022 is amended
as follows:

     On page 27, lines 2 and 6, "forego" is replaced with "forgo"